Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Amendment
Applicant’s amendment filed 2 August 2022 introduces new issues of 35 U.S.C. 112 discussed below.
Applicant’s amendment to claims 12-19 overcome the previous rejection under 35 U.S.C. 101.
Applicant’s amendment to claims 1, 4, 12, 20 overcome the previous objection.
Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive. Note applicant argues the claims as amended. Applicant argues at page 10 of the response:
“Hender does not teach “one or more geospatial products, wherein each geospatial product comprises a satellite derived event, from the vantage point of the satellite,” as recited, inter alia, in claims 1, 12, and 20. The claims were amended in part to clarify that the “geospatial products” are from “a satellite derived event, from the vantage point of the satellite,” as recited, inter alia, in claims 1, 12, and 20.”
In response the examiner is not persuaded. The specification as originally filed does not discuss the now added “from the vantage point of the satellite”. The paragraphs pointed to by the applicant merely discuss the advantage of using information from satellites instead of ground networks. The reference of record Hender clearly discloses satellite sensors that continuously observes earth scenes at paragraphs 0013, 0200, 0225-0043. 
Applicant presents no further arguments. Thus the rejection of all pending claims is maintained using Hender reference of record.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as originally filed does not discuss the now added “from the vantage point of the satellite” to “wherein each geospatial product comprises a satellite derived event” recited in independent claims 1, 12, 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification as originally filed does not discuss the now added “from the vantage point of the satellite” to “wherein each geospatial product comprises a satellite derived event” recited in independent claims 1, 12, 20.  Therefore it is unclear what the limitations encompass.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hender et al (US 20110060705) of record.

Regarding claim 1, Hender substantially disclose, teaches or suggests a computer-implemented method, comprising:
obtaining, by one or more processors, via a Satellite sensor on at least one satellite (see at least [0013] sensors), which continuously observes an Earth scene from a vantage point of the satellite, (see at least [0200] monitoring a site), one or more geospatial products, wherein each geospatial product comprises a satellite derived event, from the vantage point of the satellite (see at least [0225] satellite derived files and associated swaths), [0226] Agency Reported Hazards, [0227] Fixed Assets, [0228] Administrative Areas and buildings, [0229] Mobile Assets, [0230] Weather Warnings, [0231] Lightning Strikes, [0232] Waves and Tidal Surges, [0233] Fires, [0234] Earthquakes, [0235] Floods, [0236] Weather Radars, [0237] Weather Observations, [0238] Cyclone Warning Areas, [0239] Cyclone Predicted Paths, [0240] Cyclone Tracks, [0241] Weather Forecast, [0242] Weather Model, [0243] User Input);
associating, by the one or more processors, each of the one or more geospatial products with a location defined by a reference on a coordinate system (see at least [0254] agency fire notices 1120, satellite derived hotspots 1122, and asset descriptions 1124);
contemporaneously with obtaining the geospatial products, determining, by the one or more processors, based on a token obtained by the one or more processors from a client device, a current location of the client device, wherein the current location is defined by a given reference on the coordinate system (see at least [0055] Latitude, Longitude captured, [0155] current location, [[0215] measurement data of the trucks location is updated, 0259] coordinate system). Note the claimed token is merely used to identify a location of the user as discussed by the applicant in the specification at paragraphs 0024, 0033 thus reads on the fact that the method of Hender determines the truck’s current location and updates its location as shown by Hender in [0215]. The claimed client device is met by mobile device 1022;
generating, by the one or more processors, based on the current location and the location associated with each of the one or more geospatial products, proximity values, wherein each proximity value
indicates a proximity of the current location to a geospatial product of the one or more geospatial products (see at least [0249] proximity of the hazard and the asset);
determining, by the one or more processors, if any of the proximity values are within one or more predefined proximity thresholds, wherein the proximity thresholds are stored on a memory device communicatively couples to the one or more processors (see at least [0249]: The application server 1012 monitors for proximity between the measured location data relating to hazards and the location of assets from systems 1002 and 1004, respectively. A hazardous relationship is regarded to exist when the proximity of the hazard and asset are too close. This generates an alert, which is sent across communication medium 1016 to server 1018. Application server 1012 may be administered via administration service 1014). Note the “too close” proximity suggests a predefined proximity threshold is stored for comparison;
based on determining that at least one of the proximity thresholds is met or exceeded by at least one proximity value of the proximity values, generating a notification for the client device comprising an alert regarding the one or more geospatial products associated with the at least one proximity value (see at least [0250] alert notification);
transmitting, by the one or more processors, the alert to the client device (see at least [0250] notification message, email); and
generating, by the one or more processors, an instant alert in a graphical user interface on the client device, wherein the instant alert visually disrupts any application displaying on the client device (see at least [0250] provide visual indication to the stakeholder of the relationship between the hazard and asset).

Regarding claim 2, Hender teaches or suggests the computer-implemented of claim 1, further comprising: obtaining, by the one or more processors, from the client device, the token (see at least [0215] measurement data of the trucks location is updated). Note the claimed token is merely used to identify a location of the user as discussed by the applicant in the specification at paragraphs 0024, 0033 thus reads on the fact that the method of Hender determines the truck’s current location and updates its location as shown by Hender in [0215]. 

Regarding claim 3, Hender teaches or suggests the computer-implemented method of claim 2, wherein obtaining the token comprises:
establishing, by the one or more processors, a connection between the client device and one or more servers comprising the one or more processors (see at least [0035] server architecture, cloud computing environment, Figure 6);
receiving, by the one or more processors, periodically, from the client device, via the connection, location data comprising a current location of the client device (see at least [0081] processing the measurement data occurs periodically, [0215] measurement data of the trucks location is updated); and
storing, by the one or more processors, the token in the memory device (see at least 0054 memory to maintain records).

Regarding claim 4, Hender teaches the computer-implemented method of claim 3, wherein the client device obtains the location data comprising the current location of the client device from location services executing on the client device, wherein the location services obtain the location based on passage of an event selected from the group consisting of: passage of a set interval and movement of the client device beyond a given distance (see at least [0249] The application server 1012 monitors for proximity between the measured location data relating to hazards and the location of assets from systems 1002 and 1004, respectively. A hazardous relationship is regarded to exist when the proximity of the hazard and asset are too close). Note the “too close” proximity suggests the claimed passage of an event. The claimed location services are met by the fact that the distance between the assets and the hazards are monitored so that warning could be sent in the method of Hender (see at least [0249]: this generates an alert, which is sent across communication medium 1016 to server 1018).

Regarding claim 5, Hender teaches the computer-implemented method of claim 1, wherein obtaining, via the satellite sensor, the one or more geospatial products, further comprise:
connecting, by the one or more processors, to an application programming interface in communication with the satellite sensor, wherein the application programming interface converts observational data collected by the satellite sensor based on continuously observing the Earth scene, to the one or more geospatial products (see at least [0254]-[0256]. The claimed earth scene reads on the assets of interest being monitored. The claimed geospatial product reads on the hotspot);
requesting, by the one or more processors, from the application programming interface, the one or more geospatial products (see at least [0254]: The external data 1102 comprises agency fire notices 1120, satellite derived hotspots 1122, and asset descriptions 1124. The agency fire notices 1120 are obtained from a database maintained by or constructed from information provided by emergency service agencies (for example a fire fighting department). This data comprises descriptions of fires of interest. Each fire description comprises a time identified, a name (or other identifier), a status of the fire (for example out-of-control, under-control, contained) and a geographic area or extent. This data may arrive with a frequency of about once per 5 minutes to once per 6 hours); and
based on the requesting, obtaining, by the one or more processors, the one or more geospatial products (see at least [0255]: the satellite derived hotspots 1122 comprise regions indicating a fire in or derived from an imaged captured by a satellite. The data is in the form of latitude and longitude, and confidence. The data is obtained from various ground stations after each satellite overpass. This data may be provided at about 3-6 hour intervals).

Regarding claim 6, Hender teaches the computer-implemented method of claim 1, wherein transmitting the alert to the client device comprises utilizing a middleware system or service to provide the alert to the client device, the middleware system or service selected from the group consisting of: a messaging service, a push notification service, and an operating system (see at least [0250]: The alert triggers notification message server 1018 to generate a notification based on the contact details provided by server 1006. For example, the message is send to mobile device 1022 over telecommunication service and/or email is sent to e-mail receiver 1026 via email transfer medium 1024. This message relating to the hazard threatening the asset can then be drawn attention of the stakeholder 1028, who can take action. The stakeholder can also monitor the hazard over the secure browser access 1030, which maps the location of the assets and hazards to provide visual indication to the stakeholder of the relationship between the hazard and asset).

Regarding claim 7, Hender teaches or suggests the computer-implemented method of claim 5, wherein the middleware system or service comprises the operating system and wherein the operating system is executing on the client device (see at least [0250]: The alert triggers notification message server 1018 to generate a notification based on the contact details provided by server 1006. For example, the message is send to mobile device 1022 over telecommunication service and/or email is sent to e-mail receiver 1026 via email transfer medium 1024).

Regarding claim 8, Hender teaches or suggests the computer-implemented method of claim 1, wherein the proximity thresholds are configured by a user through the graphical user interface on the client device (see at least [0121] means for processing the geographical characteristics associated with the models to determine whether any of the areas or volumes of relevance intersect or are within a specified proximity; [0160]: In one embodiment the notifier is the live environment in the form of a Graphical User Interface (GUI) 130, which may be in the form of the web browser), note the “specified proximity” of Hender clearly suggests the proximity thresholds are configured by a user through the GUI as claimed.

Regarding claim 9, Hender teaches the computer-implemented method of claim 1, wherein the one or more geospatial products are selected from the group consisting of: lightning and a hotspot (see at least [0254] satellite derived hotspots 1122).

Regarding claim 10, Hender teaches the computer-implemented method of claim 4, wherein determining the current location of the client device further comprises continuously obtaining the token from the client via one or more servers comprising the one or more processors, at regular intervals (see at least [0254] This data comprises descriptions of fires of interest. Each fire description comprises a time identified, a name (or other identifier), a status of the fire (for example out-of-control, under-control, contained) and a geographic area or extent. This data may arrive with a frequency of about once per 5 minutes to once per 6 hours).

Regarding claim 11, Hender teaches or suggests the computer-implemented method of claim 10, wherein the passage of the event is a longer time period than an interval of the regular intervals (see at least [0080]: In an embodiment the method further comprises applying filtering to the alert such that the alert is only maintained in predetermined conditions and sending a notification of the alert when the alert is maintained) note the claimed passage of the event is met by the alert maintained in predetermined conditions which is clearly a longer time period than an interval of the regular intervals which read on the periodic measurement processing shown in Hender [0051].

Claims 12-19 essentially recite limitations similar to claims 1-8 in form of non-transitory computer program product, thus are rejected for the same reasons discussed in claims 1-8 above.

Claim 20 essentially corresponds to a system that performs the method of claim 1, thus is rejected for the same reasons discussed in claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rutschman et al (US 20180239982-A1) teach a satellite configured for machine vision including obtaining imagery using at least one imager of the satellite; determining at least one interpretation of the imagery by analyzing at least one aspect of the imagery; and executing at least one operation based on the at least one interpretation of the imagery. For example, image processor 504 can detect one or more instances of crop drought or infestation using video imagery captured by the first imaging unit 202 and corresponding to the field of view 406. Hub processor 502 can then instruct the third imaging unit 104 to steer to and/or align the field of view 408 on the area of crop drought or infestation. Third imaging unit 104 can capture one or more still images of the crop drought or infestation and the image processor 504N can perform first order processing on the one or more still images and/or determine an assessment of the damage. As another example, the at least one third imaging unit 104 can capture one or more still images of a city or other structure over the course of the satellite 500 orbit. The one or more still images will have different vantage points of the city or other structure and can be used to recreate a high spatial resolution three-dimensional image of the city or other structure.

Hewins et al (WO 0174081) teach collecting and distributing real-time, high resolution images of the Earth from GEO including an electro-optical sensor based on multi-megapixel two-dimensional charge couple device (CCD) arrays mounted on a geostationary platform. At least four, three-axis stabilized satellites in Geostationary Earth Orbit (GEO) provide world wide coverage, excluding the poles. Image data that is collected at approximately 1 frame/sec, is broadcast over high-capacity communication links (roughly 15 MHz bandwidth) providing real-time global coverage of the Earth at sub-kilometer resolution directly to end users (304). This data may be distributed globally from each satellite through a system of space and ground telecommunication links. Each satellite carries at least two electro-optical imaging systems (300, 314) that operate at visible wavelengths so as to provide uninterrupted views of the Earth's full disk and coverage at sub-kilometer spatial resolutions of most or selected portions of the Earth's surface. The GEO platform offers environmental monitoring that has an advantage of providing a "live" and continuous view of nearly an entire hemisphere. Satellite sensors at GEO have unrivaled opportunity to perform long-term observations of events occurring in virtually any portion of the viewable hemisphere. Transient phenomena such as volcanic eruptions, electrical storms, and meteors, as well as more slowly evolving events like floods, biomass burning, land cover changes are particularly good candidates for study and observation from a geostationary orbit, provided the images are refreshed and sent in real-time. Among the events that may be seamlessly recorded from a geostationary orbit by a rapid framing imaging system according to the present invention include the following events: daily movement of major storm systems; migration of the day/night terminator; night-side lightening; major forest fires; volcanic eruptions; seasonal color changes; bi-monthly limb transits of the moon; solar eclipses; and Earth's daily bombardment by large meteors. In addition to live coverage of geophysical phenomena at a geostationary vantage point, using high spatial and temporal resolution cameras according to the present invention also enables the observation of features related to, or due to, human activities on the planet, including the following: city lights at night; large fires; space shuttle launch and re-entry; movement of large maritime vessels; contrails of aircraft; and large explosions. In contrast to conventional systems that operate at LEO orbits for observing events on the Earth, the present invention deals with the problem of placing optical sensors much further away from the Earth at GEO, namely 36,000 km above the equator. At this distance, lower spatial resolution is employed to achieve hemispherical scale coverage at even moderate sampling frequencies. Because these GEO satellites are up to 100 times further from the Earth than LEO satellites, equivalent imaging system would provide roughly 10 meters of spatial resolution at LEO, while providing about 1 km at GEO.

Friend (WO 0168540) teaches imaging apparatus, in particular for producing an image of a panoramic or omnidirectional scene. The invention can be used, for example, to provide a relatively simple and cost-effective surveillance system for monitoring a large zone from a single vantage point. However, it can also be used wherever there is a need to collect image input information over a wide sector, especially over 180 , or 360 deg., in any of three orthogonal planes, e.g. by means of imaging devices such as a video camera or CCD array (or in some cases by film). For example, a large zone can be monitored on a single screen using only one stationary imaging apparatus. Conventional surveillance systems require many video cameras to be distributed throughout the zone to be monitored and these are often panned and tilted to observe the whole scene. Alternatively, the invention can be applied in broadcast or transmission systems, such as television. It can also be mounted on a land, sea, or air vehicle to provide an all-round field of view. The resultant images may be transmitted on the Internet or wide, or local, area network, or via satellite, cable or terrestrial digital or analogue video systems. The invention can also be applied in a 360 by 360 deg. interactive film or video system.

Aggarwal S.P. et al, “Remote sensing and GIS applications in flood management”, ISRO, Reserchgate. 1991 Aug., 11 pages, discuss Space and Air based observations of earth to provide a unique vantage point for monitoring and assessing the floods and other disasters. The traditional floods mapping and studies were based on conventional surveys and historical flood records. In this regard, space technology has made substantial contribution in every aspect of flood disaster management such as preparedness, prevention and relief (Rao 1994, Rao et al 1998). The Indian and other global remote sensing satellite are being used for obtaining the information about floods inundation areas and flood damage assessment. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        8 September 2022